oOo fe ND WA FP WW HY

NO NYO BHO HO HN WN KN WH KN em mm me
oe SN NHN UN BP WY NYO KH CO OO FHA NH A BP WW NY K& SC

 

 

Case 2:20-mj-00094-PLM Document 1. Filed 02/27/20 Page 1 of 14

FLED «© ENTERED The Honorable Paula L. McCandlis
LODGED © ———RECEIVED

FEB 27 2020

bs SFeTHIeT
WESTERN DISTHICT Er,

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

_AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ 20 “0 a}
Plaintiff, COMPLAINT FOR VIOLATION
y. 18 U.S.C. § 2422(b)
PRENTICE C. HOLLINGSWORTH,
Defendant.

 

 

BEFORE the Honorable Paula L. McCandlis, United States Magistrate Judge, United
States Courthouse, Seattle, Washington.

COUNT ONE
(Attempted Sex Trafficking of a Juvenile)

Beginning on or about January 16, 2020, and continuing through January 23, 2020,
in King County, within the Western District of Washington, and elsewhere, PRENTICE
C. HOLLINGSWORTH did, in and affecting interstate commerce, knowingly attempt to
recruit, entice, harbor, transport, provide, obtain, and maintain, by any means, an
individual who had not attained the age of 18 years, knowing, and in reckless disregard of
the fact, that this individual would be caused to engage in a commercial sex act.

All in violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(2).

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo FHF aI HD Wn BW NYO FE

NO NO NY NHN DN YH DN HN NO RR ee ee
oO STN ON BR WHY NY KH CO OO FA DBD AN FR WD NH K& CO

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 2 of 14

COUNT TWO
(Attempted Enticement of a Minor)

Between in or about January 16, 2020, and on or about January 23, 2020, in King
County, within the Western District of Washington, and elsewhere, PRENTICE C.
HOLLINGS WORTH used a means and facility of interstate and foreign commerce to
knowingly attempted to persuade, induce, entice, and coerce an individual who had not
attained the age of 18 years to engage in sexual activity for which any person can be
charged with a criminal offense.

All in violation of Title 18, United States Code, Section 2422(b).

And the complainant states that this Complaint is based on the following
information:

I, Detective Jennifer Gardner, being duly sworn under oath, depose and say:

INTRODUCTION

1, I am a Detective with the Seattle Police Department (SPD) and have been
employed there for eleven years. I completed the Washington State Basic Law
Enforcement Academy in 2008. I am presently assigned to SPD’s Vice/High Risk
Victim’s Unit and also have been designated as a Task Force Officer (TFO) for the
Federal Bureau of Investigations (FBI)’s Child Exploitation Task Force. I have been
assigned to the Vice/High Risk Victims unit since June 2018, with the primary
responsibility of investigating crimes of prostitution (to include patronizing and
promoting), adult entertainment violations, gambling, and alcohol-related offenses.

2. I spent the bulk of my previous eleven years in law enforcement on patrol
in the East Precinct of Seattle. While working patrol, I dealt with street-level narcotics
and demonstration management, as well as general patrol responsibilities. Since joining
the Vice/High Risk Victims unit, I have had training in prostitution and narcotics
investigations. I have participated in or assisted with over 100 undercover “sting”
operations and have been the primary undercover on over 80 contacts that resulted in an
arrest. These contacts were from street, hotel, underage and pimp operations. Iam

familiar with the geography, street terms, and sub-culture of prostitution
COMPLAINT/UNITED STATES v. HOLLINGWORTH - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo Oo NY HD HH PW NY

BO NY NH NY NHN YY DN DN RO i ee
So nN ND OT FBP WW NYO KH OF OO FT TQ NH WT HR WO VPN KH OC

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 3 of 14.

(promoting/patronizing), including human trafficking. I have also received on-the-job
training from the experienced detectives and supervisors in the Vice/High Risk Victims
unit who have conducted innumerable vice and sex trafficking investigations.

3. In the course of my duties, I participate in the exchange and discussion of
information related to vice and trafficking investigations with other local, state, and
federal agencies. In addition, I have completed the 80-hour SPD undercover school and
have regularly volunteered to work the school to teach others about undercover work. I
have also completed the Advanced Human Trafficking training put on by a Seattle Police
Vice/High Risk Victims detective, Forensic Child Interviews and Interrogation training
put on by the Washington State Law Enforcement Academy, as well as other trainings. In
addition, I have both attended and instructed at the Northwest Regional Internet Crimes
Against Children (ICAC) conference. I also attend annual training through the Seattle
Police Department specific to investigations, case law, case management, interview and
interrogation, and other continuing education. My investigation responsibilities in my
current unit are conducted in both an undercover and traditional detective capacity.

4, The facts set forth in this Complaint are based on my investigation, along
with investigation by other law enforcement officers, conversations with law enforcement
officers, and review of law enforcement documents. It-also does not purport to state
every fact known to law enforcement, but rather only those facts I believe necessary to
establish probable cause to conclude that PRENTICE C. HOLLINGSWORTH committed
the offenses charged in this Complaint. As further detailed below, based on my
investigation, I submit there is probable cause to believe that HOLLINGSWORTH
committed the offense of enticement of a minor.

SUMMARY OF THE INVESTIGATION

5. This investigation involves online undercover activity on an internet-

messaging platform called Tagged.com (hereinafter “Tagged”). Although Tagged has

legitimate uses, it also is known to law enforcement as a platform used by individuals

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo fe SN DN HW BR WH NY

NO rw iw) bh ho bo bo bo i) — _ — — — ot — — oe —
Co ~~] ON ON a Ww i) — So Oo 6 ~] ON WG -& Ww bo — OS

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 4 of 14

}

who are interested in the sexual exploitation of children and adults. They use this
platform to exchange messages about child and adult sexual exploitation.

6. In my capacity as a detective in the Vice/High Risk Victims Unit, I
maintain an online presence on various internet-messaging platforms in an undercover
role. On January 16, 2020, I was contacted on my undercover multi-media profile on
Tagged by a male whose name (“handle”) was “Prentice H.” and who I subsequently
identified as PRENTICE C. HOLLINGSWORTH. HOLLINGWORTH sent me a
message saying, “What’s good? How r u today; U busy??” I responded back and we
exchanged several introductory greetings.

7. Soon after this initial contact, HOLLINGSWORTH and I began sending
online messages back and forth on Tagged. Early on in the conversation,

HOLLINGS WORTH asked me “what r u looking for??” I responded, “I’m on here for
dates $$.” HOLLINGS WORTH then responded: “Oh I see . . . i am on here to meet a
great woman and to get to know and maybe build an empire together. I make money in
everything I do and possibly we can work together.” I then asked HOLLINGSWORTH,
“how can we work 2gether?” He stated: “Well the game your in I am a professional in. .
. i have made thousands.” I replied, “oh really?!?! thats good 2 know!” He then said, “ifu
want u can call me at 253-325-3151 and we can discuss the situation further. You might
find urself with better opportunities if we work together.” I am aware, based upon my
training and experience that the phrase “dates” is often used by individuals in the
prostitution industry to describe prostitution customers. I am further aware that the
phrase “the game” is a colloquial term used to describe the prostitution industry.

8. A short time later, I sent HOLLINGSWORTH a text message from an
undercover phone number to the phone number he had sent me. During the beginning of
our text message conversation he asked me “...how long u been in the game??” I
responded, “Off and on. I do it when I need $. I have a couple SD that help.” I am aware,
based upon my training and experience, that the term “SD” is often used in the

prostitution industry to refer to a “sugar daddy.” HOLLINGSWORTH told me “that’s

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
eo Oo NT HD WH FP WD HN

NO NO HN NH KN KD DN DP RO mm em ee ie ens
oO NNO NH Fe WD YN K§ CO OO Fe nH DA NA B WW YH & OC

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 5 of 14

what’s up . . . i been apart of it for 15 years... and I have a couple girls that have made
over a million in one year.” After I responded with, “What! No way!”,
HOLLINGSWORTH replied, “Yes way... i told ul am good at whatI do...ru
interested in making that kind of money.” |

9. We exchanged some more text messages after that, but then I stopped
responding to him. On January 18, 2020, I received a missed phone call on my
undercover phone from HOLLINGS WORTH’s number at 9:55 a.m. He texted me early
that morning and I responded later that day. We then had another texting conversation
where I told HOLLINGS WORTH that “I got busy yesterday & then got in trouble last
night.” He asked me why I got in trouble and I told him that “I didn’t come back to the
place I’m staying on time. Got my phone taken. Whatever.” He asked, “Where r u staying
at where they take your phone??” I told him that I was at “a juvie place.”
HOLLINGWORTH then asked me, “How old ru.” I responded “Really wanna knw?”
and he texted back “Yes [thumbs up emoji].” I told him “15.” HOLLINGSWORTH
responded “U r hella young girl . . .” He then started asking me what “juvie place” I was
staying at and if I could talk on the phone. I told him that I was with friends and could
not talk. HOLLINGSWORTH sent a text message asking break away from my friends
and go for a walk so that we could talk “for 10 minutes.” After I told him I couldn’t break
away he asked, “R u sure u wanna stay in this game?” I told him, “Yea. So far I’ve liked
it and had no problems. I’ve never worked w nel [anyone] so I’m not sure how it will
work.” He responded that it will “work perfectly and better with more money, but we
gotta talk.” I said, “K” and he said, “But we got alot to discuss.”

10. We continued to text, and HOLLINGWORTH stated “If u choose with me
and I keep it real then we will make alot of money.” I asked, “Where would I wrk? Street
or rooms?” he said, “Rooms and anywhere u feel comfortable working.” I am aware, as a
result of my training and experience, that the phrase “choose” or “choose up” is used in
the prostitution industry to refer to the process by which a pimp takes “ownership” or

control over a prostitute/victim.

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
o Fe ND OH BP WW PO

NO NO YO BN NY NY HN THO NO eee —R Re ee Oe ee
oo SI HD WH FP WY NYO KF CO BO CO HT DR WNW BW HO KY OC;

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 6 of 14

11. After this conversation, HOLLINGWORTH called me twice on Sunday
and twice on Monday, and sent me a couple of text messages on Sunday, to which I did
not respond.

12. Based on 1) my training and experience; 2) the fact that
HOLLINGSWORTH continued to contact me after I told him that I was only fifteen
years old and that I make money on dates; 3) the fact that HOLLINGSWORTH used key
words used by pimps such as “choosing,” the “game,” and talked about how much money
other “girls” he had worked with had made, it was my conclusion that
HOLLINGSWORTH was attempting to recruit a person he believed to be a minor into a
working for him as a prostitute. Using the pictures of HOLLINGSWORTH that were
posted to his Tagged account, I was able to identify “Prentice” as HOLLINGSWORTH
through a law enforcement database. A Washington State Department of Corrections
officer advised me that HOLLINGSWORTH had been released from prison on
December 26, 2019, and was currently residing at a federal halfway house in Tacoma,
Washington. |

13. On January 22, 2020, at 5:07 p.m., I spoke with HOLLINGSWORTH on
the phone for approximately fifty minutes. Prior to the phone call I asked him in a text
message, “R u gunna call or am I?” I told him, “I’m in my room. Snuck my phone up.”
HOLLINGSWORTH then responded, “Ok. .. . call me then.” I then called him and we
had our first telephone conversation. This phone call was digitally and lawfully recorded
with a One-Party Consent Application Order that the King County Superior Court Judge
Karen Donohue authorized on January 22, 2020.

14. After some small talk, HOLLINGSWORTH asked me how everything had
been working out. I explained that I had been getting “dates” online.

HOLLINGS WORTH then asked how much I was paid. When I asked for clarification,
he said “I mean for like a B.J., how much are you getting paid for a B.J?” (I am aware
through my training and experience that “B.J.” is a slang term for “blow job” or oral sex).

I replied that I got paid $60, then said that I did not know whether that was “good” or

COMPLAINT/UNITED STATES v. HOLLINGWORTH-6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
oOo Oo NY DBD HH BP WD YN =

NO NO NO NHN NH NH NH LN HNO &- HR = ee Se Se ee eS ee
eo TN A FP WD NY KSK& CO OO FB nA HDB Nn BR WW VY SH CO

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 7 of 14

“bad.” HOLLINGSWORTH replied “that’s not good.” He then continued to tell me that
my price was “too low” and that I should be getting “nothing less than 100, easy.”
HOLLINGSWORTH further stated that: “Well because you gotta think about it, your age
for one, the way that you look you know what I’m saying, that jacks up everything...”

He told me that I should be charging “way more” because I’m “in a better position.” He
said, “Yeah you should be getting 100 on that and if you’re doing everything you could
probably charge 250. How much are you charging for the other stuff?” I asked, “For like
sex?” and he said “yeah” I told him I charged $100. HOLLINGSWORTH then told me I
was “definitely undercutting [my]self, hella big time.”

15. I told him that this was still new to me, and that I was trying to figure things
out because there were many customers that did not like using condoms.

HOLLINGS WORTH responded: “That’s an automatic no-no. Never do nothing without
one, ever.” HOLLINGSWORTH further explained that even if “you’re giving a bj

you’re supposed to use a condom.” He told me to go to a clinic and get free condoms and
keep some in my purse.

16. HOLLINGSWORTH then told me that if I did “10 dates every couple of
days, I’d keep ya over 1,000 in your pocket all the time.” I asked him what he thought of
all of this, and he said, “Personally, I don’t think you should be doin’ it, because of your
age and shit like that, and plus you know what I’m saying, you don’t have a manager
that’s you know what I’m saying that’s physically in your life to where they can protect
you and make sure nothing happens to you, you’re doing it all on your own so, I mean
you gotta just know that you’re putting yourself in a bad situation if something go down
and no one is there...” He later said that “you’re gonna do what you’re gonna do and you
know what I’m saying, if you’re gonna do it, you might as well do it right.” Based upon
my training and experience, I interpreted HOLLINGS WORTH to be saying that if I was
going to engage in prostitution as a minor, I should work for a pimp to protect myself.

17. HOLLINGSWORTH asked me what other websites I was on, and I told
him that I was not on any other sites. HOLLINGSWORTH told me to get on “POF,” and

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo Oe ND A FS WW YN

NB do NO DDO KN YY ND De ee ee
So NN On BP WD NY KF DTD OO DH TI DH WA BW HO —K& CO

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 8 of 14

later clarified that this was the Plenty of Fish website, which I know from training and
experience to be used for dating/hookups, as well as for arranging prostitution dates.
HOLLINGSWORTH then asked me if I had any skimpy outfits to take pictures in, and-
said to put no more than three pictures on my profile page to give me “double the
exposure.”

18. HOLLINGSWORTH also told me that he could get in trouble for even
talking to me and instructed me to erase all of our text messages. He suggested that I
recruit an older girl who is eighteen or nineteen years old who could rent hotel rooms. I
asked HOLLINGSWORTH whether he was my “mentor,” and he replied “yeah pretty
much, that’s up to you though you know what I mean.” HOLLINGS WORTH told me
that he “used to do this for a living” and “used to be a pimp.” He then asked me if I
knew what a pimp was. I hesitated, said that I thought so, and asked him what he used to
do. HOLLINGSWORTH replied that he used to “pimp . . . I used to recruit girls, I used
to train them and teach them everything about the business, teach them how to do
everything. My position was hands on.” HOLLINGSWORTH explained that some girls
did not know how to give a hand job, so he had to teach them how to do it the “proper
way.” He said that there are different techniques and tricks to cause a male customer to
ejaculate “five times faster,” which would then allow me to charge them for an hour but
only be with them for thirty minutes. HOLLINGSWORTH also told me that I would
have to tell customers that I was eighteen or nineteen years old. .

19. HOLLINGSWORTH then told me that he had just gotten out of federal
prison “for this.” He continued to talk about “choosing,” and that I would have to pay a
“choosing fee.” I am aware, from my training and experience, that a “choosing fee” is
the amount of money a prostitute/victim is required to pay a pimp before she begins
working for him. I nevertheless asked HOLLINGSWORTH what a “choosing fee” was,
and he replied that at the beginning, it would be “1000,” and then after that, we would
split everything 60/40. HOLLINGSWORTH said that I would keep “60” and he would
get “40,” and that part of what he would do with his forty percent would be to book my

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
0 ONY DA WB wWw

NO NO NY NH KH NH YN DN HNO Re HR eee ee eee
ont DN MN FF WY NHN KS& CD Oo COC ND DA UA BW HH KF OC

 

 

Case 2:20-mj-00094-PLM. Document 1 Filed 02/27/20 Page 9 of 14

hotel rooms. He told me he could get a debit or credit card and then add money to the
cards to book the rooms.

20. . HOLLINGSWORTH also asked about how many people contact me online
and I told him that a few had but that I could not meet up with all of them because of
school. He responded that I was “missing money right there.” HOLLINGSWORTH
told me that he could “book a room for this weekend, for the whole weekend for Friday,
Saturday, Sunday; and then you work the whole weekend, that way you know you can
generate enough money that way it could keep you in the room and shit.” I asked him
where he would book the room and if it would be down where he was. He replied in the
affirmative and said that he had to “show [me] the ropes.”

21. |. HOLLINGSWORTH also said that he wanted me to send him money so he
could put it on a card and then use that money to pay for a hotel room.

HOLLINGS WORTH explained that he had a curfew every night so could not stay with
me in the hotel room, but would make sure that my room was far away from the office
because he would not want the hotel staff to catch on to what I was doing. When he was
done explaining how to avoid detection from hotel employees, I asked how I would
“choose him.” He said, “Yup, tell me I’m choosing you. . .” He then said he wanted to
see more pictures of me so he could see what I looked like.

22. We continued to engage in small talk about my past, which he asked about.
HOLLINGS WORTH told me that if I was going to be in this life, then I need to be in it
“all the way.” He asked me what my boundaries are on my dates, so I talked about anal
sex, and how I do not like to do it, but I will if it brings me more money.

HOLLIN GSWORTH replied that it would definitely bring more money.
HOLLINGSWORTH reiterated that the one thing he did not want me to do is anything
without a condom. He also told me later in the conversation that I should never use my
real name so as to protect myself and the customer. |

23. On January 23, 2010, I was in communication with HOLLINGS WORTH

by text message and phone calls I informed him over text that I had run away from the

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Se IN DT BP WD NY

NO NH ND DO DO DOD RDO NR RD me pee
So a7 HD On FP WD YO K&— CO CO DH IT DA WA BB W BO KF OC

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 10 of 14

place I was staying. A short time later I spoke with him on the phone and told him again
that I had run away and that I would be heading south. He told me that he could not
leave the facility he was living at, but he would have a friend pick me up from a transit
center. He also told me that I should try to get a date online, and have the date pay for
the hotel room. During another call, HOLLINGSWORTH told me that his friend
“Rocko” was going to send his “girl” to come pick me up. HOLLINGSWORTH later
called and stated that he was able to get a motel room at the Glacier Motel in Fife,
Washington. He instructed me to ask for “James” when I arrived at the motel and said
that “James” would get me into my room, which was already assigned to me as Room 15.
24. Around 7:15 p.m., I and several other SPD detectives began driving south
towards the Tacoma/Fife area. While traveling, I continued to get text messages and
phone calls from HOLLINGSWORTH. HOLLINGSWORTH told me that he wanted
me to call him when I got to the Federal Way Transit Center, and that once I arrived he
would call his friend and have him pick me up. HOLLINGSWORTH called me multiple
times to check on me and see where I was. At one point, while I was still driving south,
HOLLINGSWORTH texted me and told me that his friend’s “girl” was “trippin” and she
did not want to pick me up anymore. I told HOLLINGSWORTH via text message that I
would catch a cab from the Tacoma Transit Center and then find someone to book a room
for me. When Detective Bill Guyer and I arrived at the Love’s Truck Stop, located at
1501 33" Avenue East, in Tacoma, Washington, I told HOLLINGSWORTH via text
message that I had met a girl on the bus who had said she would get a hotel room for me.
25. Detective Sergeant Diaz, Detective Guyer and I then went to the Glacier
Motel where we encountered B.P., who was the manager of the hotel. B.P. advised that a
male had called the hotel earlier that evening and had spoken to J.K., who was also
working at the hotel. B.P. showed us the motel’s automated call log, which indicated that
at 7:40 p.m., an incoming call was received from 253-325-3151. I was familiar with this

call, as it was the same phone number that HOLLINGSWORTH had used to

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 10 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oO Oo IN DB AH BP WW YN &

NO NO DN HN KN HNO TRO KR NO Rw motes
eS NN ON FP WY NY YF DTD OO fH QDQ NHN WD BR WO NH K& OC

 

 

Case 2:20-mj-00094-PLM Document 1. Filed 02/27/20 Page 11 of 14

communicate with me in my undercover role as the fictitious fifteen-year-old female. I
took a photograph of the call log and the number.

26. The other detectives and I also identified the individual named “James”
that HOLLINGSWORTH had told me to contact once I arrived. We spoke with J.K.,
who is an employee of the Glacier Motel and who was in Room 15 (the same room that
HOLLINGSWORTH had told me had been reserved for me). J.K. stated that he had
spoken on the phone with a male who had requested that a room be held for the male’s
“niece” who would be staying for four nights. J.K. told the male on the phone that there
were a few rooms available and that he could hold a room. J.K. quoted the male a price
of $240 for four nights. At no time did the male on the phone identify himself.

27. Inthe meantime, SPD and TPD detectives had gone to the residential re-
entry center (RRC) where HOLLINGSWORTH was residing pursuant to his supervised
release status. At 8:23 p.m., Detective Brathwaite informed me that they had taken
HOLLINGSWORTH into custody and would be transporting him to SPD. Detectives
Brathwaite and Washington stated that when HOLLINGSWORTH came down to the
front desk of the RRC, he had a black cell phone up to his ear but quickly put it in his
pants pocket when he saw law enforcement. HOLLINGSWORTH was read his Miranda
rights at the scene, which he stated he understood and advised that he was willing to talk
with detectives. During a search incident to arrest, the detectives located a few personal
items on HOLLINGSWORTH, including the black LG cell phone he was holding up to
his ear when he saw the detectives. Detectives Brathwaite and Washington transported
HOLLINGSWORTH to the SPD’s vice office, where Detective Guyer and I met them
and conducted a recorded statement of HOLLINGSWORTH.

28. HOLLINGSWORTH agreed to speak with us and again he was asked if he
understood his rights and would still like to talk with us. He said he did understand his
rights and he agreed speak with us and to have his statement/interview recorded. As
HOLLINGSWORTH was talking, I immediately recognized his voice as the male I had
been speaking to over the phone in my undercover capacity. HOLLINGSWORTH was

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 11 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo Oo HN NH OW BP WD NY

oO NY NY VN KH KP HN PO NO Rm Rm ee ie
oo NN OH BP WN SK CO CO MDA DA Wn BB WO NH KF OC

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 12 of 14

asked about his social media accounts, and he stated that he uses SnapChat, Facebook
messenger and Instagram. He said he did not have Kik, Plenty of Fish, Tagged or Tinder.

29. HOLLINGSWORTH said that he lets other people use his phone but does
not know all the people who he allows to use his phone. HOLLINGSWORTH stated that
at least four other people had used his phone earlier that day, and specifically that a white
male with brown hair in his 20s named “James” and a mixed-race, light-skinned male in
his 30s named “Bryan” had both used his phone earlier today. (Notably, these
descriptions fit the individuals J.K. and B.P. that I had spoken to earlier at the Glacier
Motel in Fife who said that they had spoken to a male on the phone about renting a room
for his niece.) HOLLINGSWORTH could not think of any of the other names of the
people he has let use his phone.

30. HOLLINGSWORTH was asked whether he had spoken to any juveniles in
the last few days. He denied speaking with any juvenile females online and said that he

did not have a Tagged account. Detective Guyer then asked HOLLINGSWORTH if he

‘had spoken to any females over the last few days. HOLLINGSWORTH gave multiple

names of females and said that he talks to a lot of females on the phone and online.
Detective Guyer asked him specifically whether he had spoken to a fifteen-year-old
runaway. HOLLINGSWORTH did not hesitate before saying that he had been talking to
a female name “Natalie.” He originally said that he met her on the site called Plenty of
Fish (PoF) but after a few minutes he said that he did not meet Natalie on PoF, but he met:
her on Tagged. He said that he believed that she was nineteen years old and was just
answering her questions about prostitution since she told him that she was a prostitute.
He mentioned that he talked pricing for sex acts and about a “choosing fee” before he
found out her age was actually fifteen. .

31. HOLLINGSWORTH said after he found out that “Natalie” was fifteen
years old he stopped talking about sex with her and told her that she should not have run
away and that she should go back to the home where she was residing.

HOLLINGSWORTH said that “Natalie” told him that she had run away and was

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 12 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970 _

 

 
oO AN KH HW BP WO PO &

NHN wp PO DN KN KN DP DN DR Rm Ree ee ee
oOo DTN A BPW YY |& DT OO FBI DA vA BW PO KF OC

 

 

Case 2:20-mj-00094-PLM Document 1 Filed 02/27/20 Page 13 of 14

catching a bus to head down to Tacoma to him. He stated that he believed she was lying
and that she would not head south to be with him.

32. There were times during the interview that HOLLINGSWORTH got
confused about who he was talking about. He mentioned that “Natalie” said she was

already working with a female pimp named “Charmaine.”

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 13 , UNITED STATES ATTORNEY
‘ 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo Oo IN DB WN BW NO

DN Bw BD BK HN KH PD KN HNO wim ies
oO SN DN ON FF WD NO FF GD OBO ena DA HN BB WD VP KK OC

 

 

Case 2:20-mj-00094-PLM Document1 Filed 02/27/20 Page 14 of 14

CONCLUSION
33.; Based on the above facts, I respectfully submit that there is probable cause

to believe that PRENTICE C. HOLLINGSWORTH committed the offenses charged in

Bote Gardner, Complainant

Seattle Police Department

Counts One and Two above.

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offense set forth in the Complaint.

Dated this o: ] th day of February, 2020.

AULA L. MCCANDLIS
United States Magistrate Judge

COMPLAINT/UNITED STATES v. HOLLINGWORTH - 14 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
